Health Department — State Agent — Federal Government The State Department of Health is the official agency of the State of Oklahoma in all matters relating to public health which require or authorize cooperation of the State of Oklahoma with the Federal Government or any department or agency thereof.  The State Department of Health is the single agency of State Government legally authorized and empowered to prepare, submit and administer plans for the construction of community mental health centers.  The Attorney General is in receipt of your letter dated February 5, 1968, requesting an official opinion on the following questions: 1. Is the State Department of Health the official agency of the State of Oklahoma in all matters relating to public health which require or authorize cooperation of the State of Oklahoma with the Federal Government or any department or agency thereof? 2. Is the State Health Department the single agency of State Government legally authorized and empowered to prepare, submit and administer plans for the construction of community mental health centers? In answer to question No. I above, 63 Ohio St. 1-105 [63-1-105] (1967), reads as follows: "There is hereby created a State Department of Health which shall consist of offices, and positions as may be established by the State Board of Health, or by law." 63 Ohio St. 1-106 [63-1-106] (1967), reads in part as follows: ". . . (12) be the official agency of the State of Oklahoma in all matters relating to public health which require or authorize cooperation of the State of Oklahoma with the Federal Government or any department or agency thereof, and with other states, on matters pertaining to public health, and enter into agreements for such purpose, and in his discretion accept, use, disburse and administer, for his office or for the State Department of Health, for any purpose designated and on the terms and conditions thereof, grants of money, personnel and property from the Federal Government or any department or agency thereof, or from any state or state agency, or from any other source, to promote and carry on in this state any program relating to the public health or in the control of disease, and enter into agreements for such purposes." Therefore, it is the opinion of the Attorney General in answer to your first question that the State Department of Health is the official agency of the State of Oklahoma in all matters relating to public health which require or authorize cooperation of the State of Oklahoma with the Federal Government or any department or agency thereof.  In answer to question No. 2, you will note that 63 Ohio St. 1-715 [63-1-715] (1967), states in part as follows: "The State Commissioner of Health shall formulate a state plan for the construction of public and other nonprofit hospitals, community mental health facilities, health centers, and other related health facilities in the State of Oklahoma, to be submitted to the Surgeon General of the United States Public Health Service for approval. . . ." 63 Ohio St. 1-710 [63-1-710](c) (1967) states: "The term 'community mental health center' means a facility providing services for the prevention or diagnosis of mental illness, or care and treatment of mentally ill patients, or rehabilitation of such persons, whose services are provided principally for persons residing in a particular community or communities in or near which the facility is situated." From the above, it is obvious that the term "community mental health facility" and the term "community mental health center" are synonymous.  63 Ohio St. 1-720 [63-1-720] (1967), provides: "Nothing in this Article shall be construed as giving the Board of Health or the Commissioner of Health the right to deny permission to a community or a group of individuals or a corporation to build a hospital with private funds as long as acceptable building standards and other details as approved by the Board of Health are complied with." A search of the Oklahoma law fails to reveal any other department or agency of government having such jurisdiction.  Therefore, it is the opinion of the Attorney General that the State Department of Health is the single agency of State Government legally authorized and empowered to prepare, submit and administer plans for the construction of empowered to prepare, submit and administer plans for the construction of community mental health centers.  (W. Howard O'Bryan Jr.) ** SEE: OPINION NO. 70-140 (1970) **